FINAL REJECTION

Examiner’s Remarks
Regarding the amendment filed 8/6/2020:
The amendments to claims 2, 3 14, 15, 26 and 29are acknowledged and accepted.
As indicated in the office action dated 4/6/2020, the effective filing date of claims 1-29 is 12/12/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 8/6/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/844448 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/26/2020 and 1/4/2021 were filed after the mailing date of the Non-final office action on 4/6/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the disclosure and claims pertain to a system having a dual aimer arrangement (e.g. dual aimer assemblies).  The abstract should reflect a dual aimer arrangement to which the claims pertain to.  Correction is required.  See MPEP § 608.01(b). 

A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: VISION IMAGING SYSTEM HAVING A CAMERA AND DUAL AIMER ASSEMBLIES

Claim Objections
Claims 13, 15 and 26 are objected to because of the following informalities:  
Claim 13 recites the limitation "the camera assembly”.  There is insufficient antecedent basis for this limitation in the claim.  It appears the claim language should recite “the first imaging sensor” or “the first imaging system”.  Additionally, Claim 13 recites “a camera optics” and claim 1 recites “first optics”.  As such, it is uncertain if the camera optics is different than the first optics or if they are the same.
Claim 15 recites “the secondary aimer beam is oriented at an acute angle with respect to the optical axis such that crosses the main aimer beam”.  The phrase “such 
Claim 15 recites the limitation "the main beam”.  There is insufficient antecedent basis for this limitation in the claim.  It appears the language should be “the primary aimer beam”.
Claim 26 contain(s) acronyms, however does not provide the full names. If the applicant is to claim the acronym, the full name should be referenced at least once within the claims in parentheses.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “DPM code”.  However, without the full name and since the specification does not provide a full name of the acronym, it is unclear what a DPM code is. Please clarify.  For examination purposes, based on other references found, DPM will be interpreted as a direct part mark.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 and 29 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Vinogradov et al. (US 2013/0334314).
With respect to claims 14 and 29, in one interpretation, Vinogradov et al. discloses a vision system for reading features of interest within a field of view on a surface having at least a first camera assembly that is adapted to focus on the surface, the system comprising: 
a primary aimer assembly (first LED of 82) residing on an optical axis of a camera optics (60) of the first camera (62) and a secondary aimer assembly (second LED of 82)  that each project a discrete beam of structured light onto the surface in a relative relationship that indicates a focus distance with respect to the first camera assembly (“aiming light source 82 can include on or more light emitting diodes (LED)”) ([0023]-[0025], [0033], [0034], [0038]).
	The method is inherent to the system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinogradov et al. as applied to claim 14 above, and further in view of Feng (US 5,949,057) (hereinafter referred to as Feng ‘057).
With respect to claims 16 and 17, Vinogradov et al. addresses all the limitations of claim 14. 
However, Vinogradov et al. fails to expressly disclose the primary aimer beam defines a geometric pattern on the surface that approximately defines the field of view, wherein the geometric pattern of the primary aimer beam is a line with endpoints at approximate edges of the field of view that is projected by a laser and optics assembly.
Vinogradov et al. discloses the aimer beam can be geometric pattern on the surface that can be a variety of shapes ([0040]).  Feng ‘057 teaches it is well known in the art in a vision system that has a primary and a secondary aimer beam for the primary aimer beam to define a geometric pattern on the surface that approximately defines the field of view, wherein the geometric pattern of the primary aimer beam is a line with endpoints at approximate edges of the field of view that is projected by a laser and optics assembly (e.g. a horizontal line has a width equal to that of the target area) (col. 12, line 49 – col. 13, line 35, Figs. 9 and 11).

Regarding claims 18-22, Vinogradov et al. addresses all the limitations of claim 14.
However Vinogradov et al. fails to expressly disclose the secondary aimer beam crosses the primary aimer beam approximately at a center of the field of view, wherein the primary aimer beam and the secondary aimer beam project a combined pattern that represents a working distance range between the surface and the first camera assembly, wherein the secondary aimer beam defines a controlled beam geometry so that the secondary aimer beam crosses the primary aimer beam along a range of distances between the surface and the first camera assembly that correspond approximately to the working distance range, wherein the secondary aimer beam projects, onto the surface, a geometric shape with edges that align at opposing edges of the working distance range with a geometric shape projected by the primary aimer beam, wherein the geometric shape projected by the secondary aimer beam defines at least one of a rectangle, a square, a regular polygon and an irregular polygon.
Vinogradov et al. discloses the aimer beam can be in a geometric shape of a cross pattern however fails to expressly teach how each of the primary aimer beam and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary aimer beam to cross the primary aimer beam approximately at a center of the field of view, wherein the primary aimer beam and the secondary aimer beam project a combined pattern that represents a working distance range between the surface and the first camera assembly, wherein the secondary aimer beam defines a controlled beam geometry so that the secondary aimer beam crosses the primary aimer beam along a range of distances between the surface and the first camera assembly that correspond approximately to the working .

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinogradov et al. as applied to claim 14 above, and further in view of Van Horn et al. (US 2017/0193727).
With respect to claim 25, Vinogradov et al. addresses all the limitations of claim 14.
However, Vinogradov et al. fails to expressly disclose the primary aimer beam approximately defines a first wavelength and the secondary aimer beam approximately defines a second wavelength, visibly discrete from the first wavelength.
Vinogradov et al. discloses the aiming light source can include more than one light source, thus more than one primary aimer beam ([0025]).  Van Horn et al. teaches it is well known in the art to use two lasers to form two different targeting patterns, each targeting pattern can be different colored such that a primary aimer beam (first targeting pattern from first laser) approximately defines a first wavelength and the secondary aimer beam (second targeting pattern from second laser) approximately defines a second wavelength visibly discrete from the first wavelength ([0059], [0060], [00156], [0160], [0163]).
.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinogradov et al. as applied to claim 14 above, and further in view of Hunter et al. (US 2003/0019934).
With respect to claim 25, Vinogradov et al. addresses all the limitations of claim 14.
However, Vinogradov et al. fails to expressly disclose the primary aimer beam approximately defines a first wavelength and the secondary aimer beam approximately defines a second wavelength, visibly discrete from the first wavelength.
Hunter et al. discloses the aiming light source can include more than one light source, thus more than one primary aimer beam ([0025]).  Hunter et al. teaches it is well known in the art to use multiple aiming LEDs such that a primary aimer beam approximately defines a first wavelength and the secondary aimer beam approximately defines a second wavelength visibly discrete from the first wavelength (aiming patterns can be different colors for different applications) ([0188]-[0198], Table 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primary aimer beam to approximately .

Claim 26, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinogradov et al. as applied to claim 14 above, and further in view of Albanese et al. (US 2020/0042756).
With respect to claim 25, Vinogradov et al. addresses all the limitations of claim 14.
However, Vinogradov et al. fails to expressly disclose the features of interest define DPM codes.
Albanese et al. teaches it is well known in the art to use a vision assembly that has two aiming assemblies for reading DPM codes ([0003], [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of interest define DPM codes in order to increase functionality of vision system by increasing the types of machine-readable indicia the vision system can read (e.g. very small DPM codes in addition to barcode, QR codes etc.).

Claim 26, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinogradov et al. as applied to claim 14 above, and further in view of Feng et al. (US 2020/0210663) (hereinafter referred to as Feng ‘663).

However, Vinogradov et al. fails to expressly disclose the features of interest define DPM codes.
	Vinogradov et al. teaches the aiming assembly being a coaxial (coaxial with respect to the imager) ([0030], [0034]).  Feng et al. ‘663 teaches it is desirable to use coaxial aimer imager for imaging very small barcodes directly marked on a product (DPM) with the size of only a few millimeters ([0002]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of interest define DPM codes in order to predictably use the vision system having coaxial aiming assemblies for imaging very small barcodes directly marked on a product (DPM) with the size of only a few millimeters while decreasing an aiming error.

Allowable Subject Matter
Claims 1-12 are allowed.
Claim 13 and 15 would be allowable if rewritten to overcome the claim objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 23, 24, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, prior art fails to teach of reasonably suggest, either singly or in combination, a vision system comprising a primary aimer assembly and a secondary aimer assembly that each project a discrete beam of structured light onto the surface in a relative relationship that indicates a focus distance with respect to the first imaging system and indicates an approximate center of the field of view of the second imaging system, in addition to the other limitations of the claims.
With respect to claim 15, based on the following interpretation, prior art fails to teach of reasonably suggest, either singly or in combination, the secondary aimer beam is oriented at an acute angle with respect to the optical axis such that the secondary aimer beam crosses the primary aimer beam at a defined distance relative to a focal plane of the camera optics, in addition to the other limitations of the claim.
	With respect to claim 23, prior art fails to teach of reasonably suggest, either singly or in combination, a vision system comprising an emitter that projects the secondary aimer beam having a variable optics assembly that variably projects the beam so as to at least one of (a) adapt to different focus distance and 4 (b) provide further information to the user based upon of a variable pattern of the projected secondary beam on the surface, in addition to the other limitations of the claims.
	With respect to claim 27, prior art fails to teach of reasonably suggest, either singly or in combination, a vision system comprising a second camera assembly, wherein the camera optics of the first camera assembly is aligned on- axis and the optics of the second camera assembly defines a Scheimpflug relationship, in addition to 
Claims not specifically addressed are/would be allowable due to their dependency.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-29 have been considered but are moot because in view of new grounds of rejection in view of the amendment to claims 14 and 29.
It is noted that while the examiner previously objected to claim 15 as being allowable, the applicant merely only incorporated half of the claim 15 into the independent claim 14 (and also into independent claim 29) and not the entirety of dependent claim 15.  As such, a rejection is set for the above in view of the amendment to claims 14 and 29.
Regarding the applicant’s argument requesting evidence for the official notice for claim 25 (i.e. well known in the art for targeting/aiming patterns to be of different colors), the examiner cites Van Horn et al. (US 2017/0193727) and Hunter et al. (US 2003/0019934) (see rejections above). 
Regarding the applicant’s argument requesting evidence for the official notice for claim 26 (i.e. well known in the art for 1D or 2D dataforms to be a small identification code, the examiner notes that the claim was amended to remove small identification code.  As such, the applicant’s argument is moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nunnink et al. (US 10,346,645) discloses an on-axis aimer for vision system and multi-range illuminator
	Dorado et al. (US 2020/0143129) discloses an on-axis aimer arrangement.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868.  The examiner can normally be reached on Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUEZU ELLIS/Primary Examiner, Art Unit 2876